        Case 1:18-cv-05833-MHC Document 14 Filed 05/10/19 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

JESSICA BLINKHORN,                      )
                                        )
      Plaintiff,                        )
                                        )        CIVIL ACTION
vs.                                     )
                                        )        FILE No. 1:18-cv-05833-MHC
QUICK SHOP CITGO, LLC and               )
RIDDHI ALI, INC.,                       )
                                        )
      Defendants.                       )

                           NOTICE OF SETTLEMENT

      NOTICE IS HEREBY GIVEN that all claims pending in this matter have

been resolved to the satisfaction of all parties. Plaintiff hereby respectfully requests

that this Court allow sixty (60) days within which to complete the settlement,

during which time Plaintiff requests that the Court retain jurisdiction over this

matter until fully resolved. Should Plaintiff not move to reinstate the case or seek

other Court intervention in the next sixty (60) days, Plaintiff requests the Court

dismiss this case with prejudice at that time.

                                        Dated: May 10, 2019.

                                        Respectfully submitted,

                                        /s/Craig J. Ehrlich
                                        Craig J. Ehrlich
                                        Georgia Bar No. 242240

                                            1
        Case 1:18-cv-05833-MHC Document 14 Filed 05/10/19 Page 2 of 2




                                       The Law Office of Craig J. Ehrlich, LLC
                                       1123 Zonolite Road, N.E., Suite 7-B
                                       Atlanta, Georgia 30306
                                       Tel: (404) 365-4460
                                       Fax: (855) 415-2480
                                       craig@ehrlichlawoffice.com

                          CERTIFICATE OF SERVICE

      I certify that on May 10, 2019, I filed the within and foregoing Notice of

Settlement using the CM/ECF System for the federal District Court for the

Northern District of Georgia, resulting in a true and correct copy to be delivered to

the following counsel of record via electronic mail:

Timothy S. Walls, Esq.
Mills & Hoopes, LLC
1550 North Brown Road, Suite 130
Lawrenceville, Georgia 30043
tim@millshoopeslaw.com

                                       /s/Craig J. Ehrlich
                                       Craig J. Ehrlich

        CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1

      The undersigned hereby certifies that the foregoing document has been

prepared in accordance with the font type and margin requirements of Local Rule

5.1 of the Northern District of Georgia, using a font type of Times New Roman

and a point size of 14.

                                       /s/Craig J. Ehrlich
                                       Craig J. Ehrlich

                                         2
